DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 17, 2019 and January 15, 2020 have been considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 3 recites that "the at least one filler polymer takes comprises a flat coating". Paragraph [0036] of the instant specification discusses how the filler polymer may be present on one or both sides of the non-woven material as a flat coating. The scope of claim 3 and paragraph [0036] of the instant specification are different because the scope of claim 3 includes, for example, a coated particulate polymer filler. As such the specification fails to provide proper antecedent basis for claim 3.

Claim Rejections - 35 USC § 112
Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “preferably a wet-laid non-woven material” in lines 1-2. The limitation is indefinite because it is unclear whether it is positively recited that the non-woven material is wet-laid. Amending the claim to recite –a -wet-laid non-woven material
Claims 2-15 are also rejected under 35 U.S.C. based on their dependency from claim 1, rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (DE 102014003418)1 in view of Yu (WO 2017/031659), Starry (US 2006/0262310), Ouderkirk (US 2007/0153384), and Lightfoot (US 2008/0080055).
With respect to claims 1-4 and 15-16, Wagner teaches a method of using a nonwoven as a light diffusion element and a light source comprising a light distribution element (paragraph [0002]). The light diffusion element has good light diffusion properties and the element shall combine very good light diffusions from point- and/or line-shaped sources of light (illumination device), for example LEDs or CCFLs, with low cost of manufacture (paragraph [0015]). The light diffusion element comprises a wet-laid nonwoven comprising 5-50 wt% of matrix fibers and 50-
Wagner is silent as to the nonwoven material comprising 20-200 wt% of at least one polymer filler.
Yu teaches nonwoven diffusers and light emitting devices and displays with nonwoven diffusers (page 1, lines 5-6). The diffuser elements comprise (a) a nonwoven fabric and (b) a porous rein coating (polymer filler) on the surfaces of the fibers of the nonwoven fabric, having a Tg of about -10 to about 100oC (page 1, line 34 – page 2, line 6). The coating (polymer filler) weight of the resin is from about 15% to about 50% of the total weight of the diffuser element (page 2, lines 4-6). The porous coating (polymer filler) helps to hide the nonwoven fibers and also enhances the diffusion of the fabric versus a non-coated nonwoven fabric (page 5, lines 6-10). A non-coated nonwoven fabric has only one optical interface, the air-to-fiber interface (page 5, lines 6-10). The porous coating (polymer filler) creates two new optical interfaces, the fiber-to-resin interface and the resin-to-air interface, which increases light reflection and refraction therefore enhancing light diffusion (page 5, lines 6-10). Examples of useful resins for the porous coating (polymer filler) include polyacrylate, poly(acrylate-styrene), and polyethylene, with polyacrylate and poly(acrylate-styrene) being preferred (page 4, lines 3-8).
The weight percent of porous coating (polymer filler) range of Yu substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the 
Since both Wagner and Yu teach nonwoven diffusers for use in light emitting devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven diffuser of Wagner to include a porous coating (polymer filler) of polyacrylate or poly(acrylate-styrene) with a Tg of about -10 to 100oC in an amount of 15% to 50% of the total weight of the diffuser in order to help hide the nonwoven fibers of the fabric while enhancing the diffusion of the fabric.
Wagner in view of Yu is silent as to the at least one matrix polymer and/or the at least one binder fiber polymer independently of one another having a refractive index “n” of 1.3 to 1.7.
Starry teaches diffuse reflective articles containing nonwoven diffusion reflectors having a high phototopic reflectance of visible light and high diffusivity as well as improved whiteness and improved optical, UV and temperature stability (paragraph [0013]). Nonwoven sheet diffuse reflectors include those comprising staple based nonwovens such as wet-laid nonwovens (paragraphs [0049]-[0050]). The scattering and diffuse reflection of light by nonwoven sheet diffuse reflectors is due to the reflection of light at air-polymer interfaces of the inter-fiber and intra-fiber pores (paragraph [0065]). Reflection will increase with an increase in the difference between the refractive index of the pore phase (air, refractive index of 1.0) and the refractive index of the fiber polymer phase (paragraph [0065]). An increase in light scattering is observed typically when the difference in the refractive index between the two phases is greater than about 0.1 (paragraph [0065]). Polymer comprising the nonwoven sheet fibers preferably has a high 
Since both Wagner in view of Yu and Starry teach wet-laid nonwoven diffusors it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of Wagner in view of Yu to have a refractive index of greater than 1.1, for example to be made of polyethylene with a refractive index of 1.51, in order to provide scattering and diffuse reflection of light.
Wagner in view of Yu and Starry is silent as the at least one filler polymer having a refractive index “n” of 1.2 to 1.7, wherein the difference between the refractive index of the at least one matrix filler and/or the at least one binder fiber and the filler polymer is from 0.1 to 0.4.
Ouderkirk teaches optical films and more particularly reflective polarizer films that are reinforced using inorganic fibers (paragraph [0001]). The reinforcing layer comprises a composite arrangement of inorganic fibers disposed within a polymeric matrix (paragraph [0037]). The refractive indices of the matrix and the fibers may be chosen to match or not match (paragraph [0039]). It may be desirable to have an intentional mismatch in the refractive indices to create either specific color scattering effects or to create diffuse transmission or reflection of the light incident on the film (paragraph [0039]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the difference between refractive index of the nonwoven fibers and the porous coating (filler polymer), and thus the refractive index of the porous coating (filler polymer) to include the claimed range. One would have been motivated to provide an intentional mismatch in refractive indices of the fibers and the porous coating (filler polymer) in order to provide the desired specific color scattering effect or to create the desired diffuse transmission or filler polymer) would be modified to arrive at the optimized difference in refractive index. It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
Wagner in view of Yu, Starry, and Ouderkirk is silent as to the nonwoven material having a Gurley count of greater than 250 sec/100 ml and a porosity of less than 30%.
Lightfoot teaches a diffuser reflector comprising a nonwoven sheet (paragraph [0028]). Diffuse reflection of visible light by nonwoven sheets arises from a combination of light scattering from pores created by fiber interstices (inter-fiber pores), and light scattering from pores within the fibers (intra-fiber pores) (paragraph [0044]). The photopic reflectance of nonwoven sheets of utility in diffuse reflectors decrease with a reduction of the volume of pores in the nonwoven (paragraph [0050]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to optimize the porosity to include the claimed range. One would have been motivated to provide sufficient porosity such that the desired diffuse reflection, light scattering, and photopic reflection is achieved. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
Wagner in view of Yu, Starry, Ouderkirk, and Lightfoot teaches the claimed invention above but does not expressly teach the nonwoven material having a Gurley count of greater than 250 sec/100 ml. It is reasonable to presume that the Gurley count is inherent to Wagner in view of Yu, Starry, Ouderkirk, and Lightfoot. Support for said presumption is found in that in view of 

With respect to claim 5, Wagner in view of Yu, Starry, Ouderkirk, and Lightfoot teaches all the limitations of claim 1 above. Wagner in view of Yu, Starry, Ouderkirk, and Lightfoot teaches the claimed invention above but does not expressly teach the nonwoven material having an average luminance of more than 2200 cd/m and/or a scatter sigma of less than 180 cd/m2. It is reasonable to presume that the luminance and/or scatter sigma is inherent to Wagner in view of Yu, Starry, Ouderkirk, and Lightfoot.
Support for said presumption is found in that Wagner in view of Yu, Starry, Ouderkirk, and Lightfoot teach all the structural limitations of claim 1. According to the instant specification at paragraph [0053] the binder fibers being at least partially fused in the nonwoven material has an advantageous influence on luminance. As discussed in the rejection of claim 1 above, Wagner teaches the use of binder fibers that are partially fused (Wagner; paragraph [0016]-[0018]). The instant specification further discloses that tests have shown that the luminance distribution can be improved by increasing the density of the material, with disclosed densities being at least 0.4 g/cm3 (instant specification; paragraph [0080]). Similarly, Wagner teaches the density of the nonwoven is preferably not less than 0.4 g.cm3 (Wagner; paragraph [0062]). The instant specification further discloses at paragraph [0082] that high luminance values are attributable to 

With respect to claims 6-7 and 9, Wagner in view of Yu, Starry, Ouderkirk, and Lightfoot teaches all the limitations of claim 1 above. Wagner in view of Yu, Starry, Ouderkirk, and Lightfoot teaches the claimed invention above but does not expressly teach the nonwoven material having a tear propagation resistance in at least one direction of more than 0.6 N, a maximum tensile strength in at least one direction of more than 180 N, and a shrinkage of less than 2%. It is reasonable to presume that the tear propagation and maximum tensile strength is inherent to Wagner in view of Yu, Starry, Ouderkirk, and Lightfoot.
Support for said presumption is found in that Wagner in view of Yu, Starry, Ouderkirk, and Lightfoot teach all the structural limitations of claim 1. Additionally, Wagner teaches that the fibers making up the wet-laid nonwoven may have undergone mechanical or aerodynamic stretching or drawing (Wagner; paragraph [0048]). These types of fibers are advantageous in use 

With respect to claim 8, Wagner in view of Yu, Starry, Ouderkirk, and Lightfoot teaches all the limitations of claim 1 above. Wagner further teaches the thickness of the nonwoven is preferably from 60 to 160 microns and particularly from 80 to 140 microns (paragraph [0061]).

With respect to claim 10, Wagner in view of Yu, Starry, Ouderkirk, and Lightfoot teaches all the limitations of claim 1 above. As discussed in the rejection of claim 1 above, the porous rein coating (polymer filler) has a Tg of about -10 to about 100oC (Yu; page 1, line 34 – page 2, line 6). Examples of useful resins for the porous coating (polymer filler) include polyacrylate, poly(acrylate-styrene), and polyethylene, with polyacrylate and poly(acrylate-styrene) being preferred (Yu; page 4, lines 3-8). The matrix fibers may be polyacrylonitrile, polyvinyl alcohol, viscose, cellulose, polyamides, polyolefins, or polyesters (Wagner; paragraph [0031]). Suitable binding fibers include sheath-core fibers where the sheath may be polybutylene terephthalate, polyamide, polyethylene, copolyamides, and/or copolyesters and the core may be polyester and/or polyolefins (paragraph [0038]).
According to paragraph [0041] of the instant specification the filler polymer is preferably styrene acrylate. According to paragraph [0055] of the instant specification the matrix fiber polymer may be polyacrylonitrile, polyvinyl alcohol, viscose, cellulose, polyamides, polyolefins, polyesters, and/or mixtures thereof with polyesters being preferred. According to paragraph [0063] the binder fibers may be core/sheath fibers where the sheath may be polybutylene terephthalate, polyamide, polyethylene, copolyamides, and/or polyesters and the core may be polyesters and/or polyolefins.
Wagner in view of Yu, Starry, Ouderkirk, and Lightfoot do not explicitly teach that the melting point of the porous resin coating (polymer filler) is lower than the melting point of the matrix fiber and/or the binder fiber, however since Wagner in view of Yu, Starry, Ouderkirk, and Lightfoot and the instant invention teach the same materials for the filler polymer, the matrix fiber polymer, and the binder fiber polymer, it is reasonable to presume the nonwoven diffuser of Wagner in view of Yu, Starry, Ouderkirk, and Lightfoot will have the same properties as the claimed invention.
The limitation “wherein the at least one filler polymer is produced started from a filler polymer educt” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of the patentability of the product itself unless Applicant presents evidence from which the Examiner could reasonable conclude that the claimed product differs in kind from the prior art. See MPEP 2113. Furthermore, there does not appear to be a polymer filler) with a glass transition temperature lower than that of the fibers.

With respect to claim 12, Wagner in view of Yu, Starry, Ouderkirk, and Lightfoot teaches all the limitations of claim 1 above. Wagner further teaches the binding fiber average linear density if in the range from 0.2 to 2.2 dtex, preferably from 0.8 to 1.3 dtex (paragraph [0044]) and the average linear density of the matrix fibers is in the range from 0.06 to 1.7 dtex, preferably from 0.1 to 1.0 dtex (paragraph [0034]).

With respect to claim 13, Wagner in view of Yu, Starry, Ouderkirk, and Lightfoot teaches all the limitations of claim 1 above. Wagner further teaches the density of the nonwoven is preferably not less than 0.4 g.cm3 (paragraph [0062]).

With respect to claim 14, Wagner in view of Yu, Starry, Ouderkirk, and Lightfoot teaches all the limitations of claim 1 above. Wagner further teaches it is preferable for the nonwoven to have a single-layered construction since this avoids optical disruptions due to boundary layer transitions (paragraph [0058]).



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (DE 102014003418)2 in view of Yu (WO 2017/031659), Starry (US 2006/0262310), Ouderkirk (US 2007/0153384), and Lightfoot (US 2008/0080055) as applied to claim 1 above, and further in view of Minor (US 6015610).
With respect to claim 11 Wagner in view of Yu, Starry, Ouderkirk, and Lightfoot teaches all the limitations of claim 1 above.
Wagner in view of Yu, Starry, Ouderkirk, and Lightfoot are silent as to the nonwoven material containing light-scattering fillers having a refractive index of more than 1.6.
Minor teaches surfaces used to reflect light, and particularly to highly light reflectant surfaces that provide even diffusion of light energy from their surfaces (col. 1, lines 17-19). A coating or filling of high index of refraction particles (light-scattering fillers) enables the material to refract light with a higher degree of efficiency (col. 5, lines 15-21). Preferably, the filler (light-scattering filler) or coating used should have an index of refraction greater than or equal to 1.42, even more preferably greater than 1.5 or above, most preferably 2.0 or above (col. 5, lines 27-32). Preferred high index of refraction materials (light-scattering filler) used include zinc oxide with a refraction index of greater than about 2 and titanium dioxide with a refraction of greater than about 2.4 (col. 5, lines 48-53).
Since both Wagner in view of Yu, Starry, Ouderkirk, and Lightfoot and Minor teach materials for use in diffusers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven diffuser of Wagner in view of Yu, Starry, Ouderkirk, and Lightfoot to include high index of refraction particles (light-scattering fillers) such as zinc oxide with a refraction index of greater than 2 or titanium dioxide with a refraction index of greater than 2.4 in order to enable the nonwoven diffuser to refract light with a higher degree of efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 English equivalent US 2017/0073899 used as reference
        2 English equivalent US 2017/0073899 used as reference